WILLSON, C. J.
(after stating the facts as above). [1] As the record does not contain an assignment of errors, this court in disposing of the appeal is not called upon to do more than determine whether the pleadings of appellee warranted the relief granted1 or not. We.think the pleadings did warrant such relief, and that the judgment therefore should be affirmed.
[2-4] It is well settled that courts have the power, and it is their duty, to declare void and inoperative unreasonable, discriminatory, and oppressive ordinances adopted by a municipal corporation in the exercise of general powers bestowed upon it. 28 Cyc. 368; 19 R. C. L, 805; 2 Abbott Mun. Corp. 1357; Indemnity Co. v. Schwartz (Tex. Civ. App.) 172 S. W. 581; Refining Co v. Fort Worth (Tex. Civ. App.) 229 S. W. 616; City of Sullivan v. Cloe, 277 Ill. 56, 115 N. E. 135; Ry. Co. v. Dallas, 98 Tex. 396, 84 S. W. 648, 70 L. R. A. 850; Roney v. Young, 142 Mo. App. 160, 125 S. W. 857; Churchill v. City of Albany, 65 Or. 442, 133 Pac. 632, Ann. Cas. 1915A, 1094; Light Co. v. Hackett, 135 Wis. 464, 115 N. W. 376, 1136, 1139; City of New Orleans v. Palmisano, 146 La. 518, 83 South. 789; Ex parte Lerner (Mo.) 218 S. W. 331. Assuming that the allegations in appellee’s pleadings aye true, as we must in determining the question presented, and looking to the face of the respective ordinances, we think it is clear that each of them is subject to charges made against it in appellee’s pleadings.
The judgment is affirmed.